The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to communication of 5/8/2020.  Currently claims 16-34 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ekman (WO 2011/101383 A1), (or alternatively PUB US 20130131595 A1).
Ekman discloses a case (2); an plunger (14) and a drive spring (11)  a needle shroud (3.2) slidably arranged in the case (2); a syringe carrier (4) operably coupled to the needle shroud (3.2).   

    PNG
    media_image1.png
    577
    504
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 17-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekman (WO 2011/101383 A1) (or alternatively PUB US 20130131595 A1) in view of Danofi-Aventis (EP 2438947 A1)
Danofi-Aventis shows an autoinjector with an inner plunger (9) selectively engaged to the outer plunger (38); and a drive spring (8) applying a biasing force to the outer plunger (38), the biasing force being applied to the inner plunger (9) when the inner plunger (9) is engaged to the outer plunger (38),  wherein the rotation of the chassis (2) causes the inner plunger (9) to rotate relative to the outer plunger (38) and disengage the outer plunger (38) to remove the biasing force from the drive spring (8) on the inner plunger (9), and wherein, when the inner plunger (9) disengages the outer plunger (38), the biasing force of the drive spring (8) pushes the chassis (2) to retract the syringe carrier (7) relative to the case (20).
Ekman discloses the claimed invention except for a needle shroud into the case causes release of the plunger.  Danofi-Aventis teaches that it is known to use a needle shroud into the case causes release of the plunger as set forth in 25 element and paragraphs [0059]-[0061] to provide and to prevent accidental needle stick prior to injection or use and provide quick easy activation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Ekman with a needle shroud into the case causes release of the plunger as taught by Danofi-Aventis, since such a modification would provide the system with a needle shroud into the case causes release of the plunger for providing and to prevent accidental needle stick prior to injection or use and provide quick easy activation.
Concerning claims 18 and the stopper note 7.  Concerning claim 19 and control spring see 10.  Concerning claim 20-22 and hooks and shoulder see near 2.1 on corresponding structures near. Concerning claim 23 and 24 and the needle shroud rotation and non return clip adapted to engage the case see Danofi-Aventis and paragraphs [0060]-[0063]  Concerning claim 25 and the stopper pushed by plunger see 7 and 14 elements of Ekman.  Concerning claim 26 see spring 10.  Concerning claim 27-29 see near 2.1 on corresponding structures near.  Concerning claim 30 and non return clip adapted to engage the case see Danofi-Aventis and paragraphs [0060]-[0063].  Concerning claim 31-34 and syringe carrier with syringe/needle/medicament see Ekman carrier 4, syringe 5, needle 6, and medicament M.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP A GRAY/Primary Examiner, Art Unit 3783